Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment filed September 13, 2021 has been received and entered. With the amendment to the claims, claims 13-16 are canceled, and claims 1-12 are pending for examination.
 
Election/Restrictions
Non-elected claims 13-16 have been canceled by the amendment of March 2, 2021. 

Applicant’s election without traverse of the species of SET A of H2O2/O2, and  the species of SET B of PdCl42- in the reply filed on October 21, 2019 is acknowledged.

Drawings
The replacement drawings were received on June 15, 2020.  These drawings are approved.

Specification
The substitute specification filed June 20, 2018 is approved.

The objection to the disclosure because at page 17, line 14 of the substitute specification, “4a” should be changed to “4A” to correspond to the format now used for the drawings is withdrawn due to the amendment of March 2, 2021 making this change.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 now has adjustment of the pH of the plating solution is used to adjust the redox potential of the plating solution “to a value up to 60 mV lower than an onset potential of overpotential deposition”.  However, this claimed feature is not supported in the disclosure as filed.  The disclosure as filed makes no mention of providing plating In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney prima facie case of obviousness.").  Therefore, claim 1 is rejected as containing new matter, and the dependent claims do not cure all the new matter issues of the claims from which they depend and are therefore also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to say that “the concentration of oxidized and reduced form of the redox pair are comparable”.  However, it would be unclear what is meant by “comparable” which is unclear as to how close something would have to be to be considered similar or “comparable”.  The specification (substitute specification, page 6, lines 10-11) notes comparable can be log ([0x]/[red])=+/- 2, but this would be unclear if this was a required definition, and even if it was such a definition, it is unclear what is intended by the formula – is [ox] simply the concentration of the oxidized form and [red] simply the concentration of the reduced form?  And if so, what is the form of concentration – molar?  Weight %?  Volume %?  Atomic %?  Something else?  Different measurements of concentration can give different values, for example.  Therefore, for 
The dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, et al “Novel plating solution for electroless deposition of gold film onto glass surface” (hereinafter Hu article) in view of Panda, et al “Synthesis of Au Nanoparticles at “all” pH by H2O2 Reduction of HAuCl4” (hereinafter Panda article) and the admitted state of the prior art (hereinafter APA).
Claim 1: Hu article describes a method of electroless deposition of a layer deposit onto a substrate from a plating solution (abstract, page 2924), where the metal deposit is formed onto the substrate that is immersed in the plating solution (page 2924, 2925, figure 3a, 3b). Hu article further describes that the plating solution is provided as using a solution containing HAuCl4 (which provides depositing metal precursor) and H2O2 in aqueous solution (page 2924), and where the deposition process would be controlled by means the redox pair provided by H2O2 and O2 (which two materials can be considered a redox buffer as claimed as the materials required for the redox buffer would be present In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Furthermore, as to adjustment of the pH to adjust potential such that the redox buffer pair act to adjust redox potential of the plating solution as claimed to the desired range to give UPD or OPD, for example, as claimed, Hu article notes that features such as concentration of HAuCl4 and H2O2 and plating time can be expected to be used to adjust thickness, such as increasing plating time giving increasing thickness (page 2925), indicating that the thickness can be desired to be controlled. Panda article further discusses how reduction of HAuCl4 can be provided using H2O2 in aqueous solution in both alkaline and acidic conditions using addition of acid or alkaline material (HCl or NaOH, respectively) to adjust the pH (abstract, page 1911), where it was also indicated that changing the pH adjusted the resulting reduction, giving smaller particles for lower pH (page 1913), and where it is indicated that depending on the pH differing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu article to use the plating process for the gold with hydrogen peroxide to further adjust pH of the plating solution to adjust the redox potential such as a to a value to give UPD of metal monolayer thickness, for example, onto a substrate such as a metal core based on the specific substrate used to provide a desirable monolayer deposit of the gold for a core as suggested by Panda article and APA, since Hu article indicates how gold can be deposited using a plating solution with gold precursor and H2O2 using a redox reaction, 
Claim 2: As to pH adjustment in the presence of depositing metal precursor, and where the adjustment results in deposition of metal, Panda article describes adjusting pH of a solution that already contains HAuCl4 (precursor), and then adding H2O2 resulting in reduction of the gold (page 1912).  The resulting adjustment would result in deposition of metal onto the substrate when the substrate immersed in the solution as with all the materials as taught page Hu article (page 2924), since as discussed for claim 1 above, the adjustment of potential would be to give the monolayer deposition, for example.  Furthermore, as to immediate deposition, with the H2O2 and substrate already present, for example, when adjustment occurs, as discussed by In re Gibson, 39 prima facie obvious.
Claim 3: As to the pH adjustment followed by addition of depositing metal precursor, all the materials would need to be provided for the deposition, including the metal precursor, H2O2 and pH adjuster (since pH to be adjusted as discussed for claim 1), and as discussed by In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), Selection of any order of mixing ingredients is prima facie obvious.  As to the deposition of metal controlled by concentration of depositing metal precursor, Hu article would indicate that that concentration of the HAuCl4 (metal precursor) would be expected to affect structural properties and thickness (page 2925), and thus affect the deposition of the metal, and furthermore the same materials would be provided as claimed and therefore, the same controlling by concentration expected.
Claim 4: As to pH adjustment (adjusting the potential) carried out before the substrate immersed in plating solution,  Panda article describes adjusting pH of a solution that already contains HAuCl4 (precursor), and then adding H2O2 resulting in reduction of the gold (page 1912).  Hu article describes immersing the substrate in the solution with the H2O2 and HAuCl4 present(page 2924), and thus would suggest adjustment of the potential before the substrate immersed with the process of adjusting described by Panda article.
Claim 5: Hu article describes immersing the substrate in the solution with the H2O2 and HAuCl4 present (page 2924), and thus would suggest adding the deposition metal precursor (which would be understood to occur to give the initial solution of the materials) before the substrate immersed in the plating solution.  
Claim 6: Hu article describes providing an aqueous plating solution (page 2924).

Claim 9: Hu article, for example, describes using HAuCl4 giving a depositing precursor in the plating solution  of AuCl4- (page 2924).
Claim 10: Hu article describes that the gold can deposit over AuNPs (gold nanoparticles) (abstract), and thus would suggest that a gold substrate can be used.
Claim 12: As to repeating the deposition, APA notes that a second UPD layer is known to be deposited (specification, page 1).  This would suggest that it can be desired and suggested to repeat the process to provide a second UPD layer.  Also note that as discussed in MPEP 2144.04(IV)(B) as  discussed by In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and here repeating the process would simply be duplication of the process with the expectation of same such layer being provided with deposit of multilayer of the same metal.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hu article in view of Panda article and APA as applied to claims 1-10 and 12 above, and further in view of Loiseleur (US 3105772).
Claim 11: Hu article describes that the gold can deposit over AuNPs (gold nanoparticles) (abstract), and thus would suggest that a gold substrate can be used, and the combination of references would suggest applying a monolayer as discussed for claim 1 above.  As to similarly using the process to deposit platinum or palladium monolayers on a gold substrate, for example, Loiseleur describes plating with a metallizing bath with a reducing agent, where the reducing agent can be hydrogen .

Claim 9 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hu article in view of Panda article and APA as applied to claims 1-8, 10 and 12 above, and further in view of Loiseleur (US 3105772) and WO 2013/186740 (hereinafter ‘740).
Claim 11: As to similarly using the process to deposit palladium using PdCl42- (as the species elected) as well as gold, for example, Loiseleur describes plating with a metallizing bath with a reducing agent, where the reducing agent can be hydrogen peroxide and the metal can be gold, palladium or platinum which is reduced from a precursor salt (column 1, lines 10-20, column 2, lines 15-60).  Therefore it would have been obvious to one of ordinary skill in in the art before the effective filing date of the claimed invention to modify Hu article in view of Panda article and APA to further expect similar results with adjusted potential to work in a similar fashion using H2O2 with palladium using a palladium salt as well as gold as suggested by Loiseleur since Hu article and Panda article describe reducing gold using H2O2 and Loiseleur would 
Furthermore, as to the palladium salt to use, ‘740 describes salts that can be used to be reduced with a reducing agent as including K2[PdCl4] and HAuCl4 (note page 5, pages 7-8), and Hu article describes how HAuCl4 would give the AuCl4- for reaction  (page 2924) and similarly it would be understood that K2[PdCl4] would give PdCl42- for reaction. Therefore it would have been obvious to one of ordinary skill in in the art before the effective filing date of the claimed invention to modify Hu article in view of Panda article, APA and Loiseleur to further expect similar results using K2[PdCl4] giving PdCl42-  as the palladium salt material as suggested by ‘740 since Hu article indicates how gold salt would be provided, and ‘740 would indicate how palladium salts for reduction equating to that claimed are conventionally provided.

Response to Arguments
Applicant's arguments filed September 13, 2021 have been fully considered. 
(A) Note the new 35 USC 112 rejections as discussed above due to the amendments to the claims.  The arguments as to the “60 mV lower than an onset potential” are addressed in the 35 USC 112(a) rejection above.
(B) As to the 35 USC 103 rejection, applicant’s attorney argues that there are many differences between Hu article and the present invention, where Hu article requires surface modification with silane and the Au nanoparticles, and only then is H2O2 used as a reducing agent to reduce HAuCl4, with the Au deposit formed on already existing nanoparticles, where the deposit is a bulk deposit of about 45 nm as 

Applicant’s attorney further argues that Panda article provides using H2O2 to reduce HAuCl4 that can produce nanoparticles whose size and shape are controlled by pH, but one would not use this to fine tune the thickness, because the dependence on pH is not consistent, so one would not use pH to control the thickness. It is argued that in the present invention the redox buffer allows potential control, where the pH control is linear with the potential, which would not be suggested from Panda article or Hu article.  As to APA, it is argued that APA does not teach pH could be used to control redox potential to give desired UPD deposition, where the APA examples use electroplating and not chemical reduction, and the prior art does not hint that 
The Examiner has reviewed these arguments, however, the rejections above are maintained. Panda article generally provides smaller particles with lower pH (and even at  11.2 pH refers to particles as an agglomeration of smaller nanomaterials of 25-30 nm, so the resulting agglomeration understood to be larger (page 1913).  In any case, Panda article was used in the combination of references as citing how changing pH resulted in different redox potential (as discussed in the rejection above), where APA gives the indication as to how controlling potential of the solution relative to substrate material can be used to provide the desirable monolayer UPD on metal core shell structures. It is noted features as to the redox buffer giving the potential in linear dependence with pH do not seem to be excluded by Panda article, as it shows a change in pH giving a change in potential.   As well, the features of the redox buffer to give this is not claimed.  As to APA not using pH to control redox potential, it is the combination of references that show how redox potential can be controlled with pH control (noting Panda article). The result, from the combination, would be a way to give the desired redox potential control desired by APA.   As to this only applying to electroplating, the statements in APA do not state that the potential must be controlled by electroplating or the process must be by 
As to the use of Loiseleur and WO ‘740 for dependent claims, applicant’s attorney argues that Loiseleur does not suggest the pH control, however, it is the Examiner’s position that the pH control is suggested by the parent rejection.  Further it is argued that ‘740 does not provide the claimed pH control system, however, it is the Examiner’s position that the pH control is suggested by the parent rejection as claimed. ‘740 is cited as to conventional salts that would be used for reduction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718